      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 1 of 10



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Joseph A. Kanefield (No. 15838)
       Chief Deputy & Chief of Staff
 3   Brunn (“Beau”) W. Roysden III (No. 28698)
       Division Chief
 4   Drew C. Ensign (No. 25463)
 5   Michael S. Catlett (No. 25238)
       Deputy Solicitors General
 6   Jennifer J. Wright (No. 27145)
     Robert J. Makar (No. 33579)
 7     Assistant Attorneys General
     2005 N. Central Avenue
 8   Phoenix, Arizona 85004
     Telephone: (602) 542-5200
 9   Drew.Ensign@azag.gov
10   Attorneys for State of Arizona
11
                                  UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF ARIZONA
13
     Arizona Democratic Party, et al.,
14                       Plaintiffs,                Case No: 2:20-cv-01143-DLR
15   vs.
                                                    STATE’S ANSWER TO COMPLAINT
16   Katie Hobbs, et al.,
17                          Defendants,
                            and
18
     State of Arizona,
19
                            Intervenor-Defendant.
20

21

22

23

24

25

26

27
28
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 2 of 10



 1                                        NATURE OF THE CASE

 2           1.        The State admits that Plaintiffs’ quotations in Paragraph 1 from Harper v. VA.
 3   State Bd. of Elections and Wesberry v. Sanders are accurate. To the extent that Plaintiffs intend
 4   to draw legal conclusions from these quotations, no response is required.
 5           2.        The State is without sufficient knowledge or information to form a belief as to the
 6   truth of Plaintiffs’ allegations contained in Paragraph 2 and therefore denies the same. The State
 7   affirmatively denies that any Arizonans will be disenfranchised as a result of the laws challenged
 8   in this action.
 9           3.        The State admits that Arizona law permits qualified electors to vote by mail.
10   A.R.S. § 16-541(A). The State further admits that in the 2008 general election, around one
11   million Arizona voters cast their ballots by mail. The State admits that in the 2016 general
12   election, around two million Arizona voters cast their ballots by mail. The State admits that in
13   the 2018 midterm election, around 1.9 million voters cast their ballots by mail. The State denies
14   all remaining allegations in Paragraph 3.
15           4.        The State admits that Arizona is suffering from the COVID-19 pandemic. The
16   State is without sufficient knowledge to form a belief about the truth of the remaining
17   allegations contained in Paragraph 4, and therefore denies those allegations.
18           5.        The State admits that any registered Arizona voter can cast a mail ballot if he or
19   she follows the required steps to do so. The State admits that Arizona election officials are
20   tasked with verifying that a given early ballot was cast by the voter in question by reviewing the
21   signature reflected on the ballot envelope. The State is without sufficient knowledge to form a
22   belief about the truth of the remaining allegations contained in Paragraph 5, and therefore denies
23   those allegations.
24           6.        The State denies the allegations in Paragraph 6.
25           7.        The State denies the allegations in Paragraph 7.
26           8.        The State admits that a signature mismatch may be corrected by a voter “not later
27   than the fifth business day after a primary, general or special election that includes a federal
28   office.” A.R.S. § 16-550(A). The State admits that a missing signature may be corrected by a


                                                    1
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 3 of 10



 1   voter until 7 p.m. on the day of the election. The State denies the remaining allegations of

 2   Paragraph 8.

 3                                   JURISDICTION AND VENUE

 4          9.      The State admits that Plaintiffs allege their claims arise out of 42 U.S.C. §§ 1983
 5   and 1988. The State denies the remaining allegations in Paragraph 9.
 6          10.     The State denies the allegations in Paragraph 10.
 7          11.     The State denies the allegations in Paragraph 11.
 8          12.     The State denies the allegations in Paragraph 12.
 9          13.     The State denies that the Court has jurisdiction. The State admits, however, that
10   if the Court has jurisdiction over the parties and claims to this action, then venue is proper in the
11   District of Arizona.
12          14.     The State denies the allegations in Paragraph 14.
13                                               PARTIES
14          15.     The State is without sufficient knowledge to form a belief about the truth of the
15   allegations contained in Paragraph 15, and therefore denies those allegations.
16          16.     The State denies the allegations in Paragraph 16.
17          17.     The State is without sufficient knowledge to form a belief about the truth of the
18   allegations contained in Paragraph 17, and therefore denies those allegations.
19          18.     The State is without sufficient knowledge to form a belief about the truth of the
20   statistical allegations contained in Paragraph 18, and therefore denies those allegations. The
21   State denies all remaining allegations in Paragraph 18.
22          19.     The State is without sufficient knowledge to form a belief about the truth of the
23   allegations contained in Paragraph 19, and therefore denies those allegations.
24          20.     The State denies the allegations in Paragraph 20.
25          21.     The State is without sufficient knowledge or information to form a belief as to the
26   truth of the allegations regarding DNC’s anticipated expenditures, and therefore denies those
27   allegations. The State denies all remaining allegations in Paragraph 21.
28          22.     The State denies the allegations in Paragraph 22.


                                                   2
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 4 of 10



 1          23.      The State is without sufficient knowledge to form a belief about the truth of the

 2   allegations contained in Paragraph 23, and therefore denies those allegations.

 3          24.      The State denies the allegations in Paragraph 24.

 4          25.      The State denies the allegations in Paragraph 25.

 5          26.      The State admits that Katie Hobbs is the Secretary of State for the State of

 6   Arizona.     The State admits that the Secretary is the “chief state election officer who is

 7   responsible for coordination of state responsibilities under the national voter registration act of

 8   1993.” A.R.S. § 16-142. The Secretary is responsible for “prescrib[ing] rules to achieve and

 9   maintain the maximum degree of correctness, impartiality, uniformity and efficiency on the

10   procedures for early voting and voting, and of producing, distributing, collecting, counting,

11   tabulating and storing ballots.” A.R.S. § 16-452. The State denies any remaining allegations

12   in Paragraph 26.

13          27.      The State admits the allegations in Paragraph 27.

14          28.      The State admits the allegations in Paragraph 28.

15          29.      The State admits the allegations in Paragraph 29.

16          30.      The State admits the allegations in Paragraph 30.

17          31.      The State admits the allegations in Paragraph 31.

18          32.      The State admits the allegations in Paragraph 32.

19          33.      The State admits the allegations in Paragraph 33.

20          34.      The State admits the allegations in Paragraph 34.

21          35.      The State admits the allegations in Paragraph 35.

22          36.      The State admits the allegations in Paragraph 36.

23          37.      The State admits the allegations in Paragraph 37.

24          38.      The State admits the allegations in Paragraph 38.

25          39.      The State admits the allegations in Paragraph 39.

26          40.      The State admits the allegations in Paragraph 40.

27          41.      The State admits the allegations in Paragraph 41.
28


                                                  3
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 5 of 10



 1                                      STATEMENT OF FACTS
 2          42.      The State admits that under Arizona law “[a]ny qualified elector may vote by

 3   early ballot.” A.R.S. § 16-541.     The State further admits that a valid early ballot requires an

 4   affidavit signed by the voter, A.R.S. § 16-548, and that the signature requirement is one way in

 5   which election officials verify the authenticity of ballots. The State denies any remaining

 6   allegations in Paragraph 42.

 7          43.      The State admits that “[o]n receipt of the envelope containing the early ballot and

 8   the ballot affidavit, the county recorder or other officer in charge of elections shall compare the

 9   signatures thereon with the signature of the elector on the elector's registration record.” A.R.S. §

10   16-550(A). The State denies any remaining allegations in Paragraph 43.

11          44.      The State denies the allegations in Paragraph 44.

12          45.      The State admits that, effective August 27, 2019, the Legislature amended A.R.S.

13   § 16-550(A), which now provides that “[i]f the signature is inconsistent with the elector’s

14   signature on the elector’s registration record, the county recorder or other officer in charge of

15   elections shall make reasonable efforts to contact the voter, advise the voter of the inconsistent

16   signature, and allow the voter to correct or the county to confirm the inconsistent signature.” Id.

17   The State denies the remaining allegations in Paragraph 45.

18          46.      The State admits that the statute provides that “[t]he county recorder or other

19   officer in charge of elections shall allow signatures to be corrected not later than the fifth

20   business day after a primary, general or special election that includes a federal office or the third

21   business day after any other election.” Id. The State denies the remaining allegations in

22   Paragraph 46.

23          47.      The State admits that § 16-550(A) does not provide that a voter may be permitted

24   to correct or confirm a missing signature.        The State denies the remaining allegations in

25   Paragraph 47.

26          48.      The State admits that the current version of the Elections Procedure Manual,

27   approved by the Governor and Attorney general in December 2019, as required by A.R.S. § 16-
28   452(B), does address the cure period for early ballots missing a signature. The State denies the


                                                   4
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 6 of 10



 1   remaining allegations in Paragraph 48.

 2          49.      The State admits that the Elections Procedure Manual provides that “[i]f the early

 3   ballot affidavit is not signed, the County Recorder shall not count the ballot.” The State further

 4   admits that the Elections Procedure Manual requires the County Recorder to make a “reasonable

 5   and meaningful attempt to contact the voter” to explain how the signature requirement can be

 6   satisfied “before 7:00pm on Election Day.” The State denies the remaining allegations in

 7   Paragraph 49.

 8          50.      The State admits that Arizona law does not provide a cure period for missing

 9   signatures beyond Election Day. The State denies the remaining allegations in Paragraph 50.

10          51.      The State denies the allegations in Paragraph 51.

11          52.      The State is without sufficient knowledge to form a belief about the truth of the

12   allegations contained in Paragraph 52, and therefore denies those allegations.

13          53.      The State is without sufficient knowledge to form a belief about the truth of the

14   allegations contained in Paragraph 53, and therefore denies those allegations.

15          54.      The State is without sufficient knowledge to form a belief about the truth of the

16   allegations contained in Paragraph 54, and therefore denies those allegations.

17          55.      The State denies the allegations in Paragraph 55.

18          56.      The State is without sufficient knowledge or information to form a belief as to the

19   truth of the allegations regarding the United States Postal Service, and therefore denies those

20   allegations. The State denies all remaining allegations in Paragraph 56.

21          57.      The State denies the allegations in Paragraph 57.

22          58.      The State denies the allegations in Paragraph 58.

23                                                COUNT I
24          59.      The State realleges and incorporates by reference all prior and following

25   responses to Plaintiffs’ allegations as though fully set forth herein.

26          60.      Paragraph 60 does not contain any factual allegation requiring a response. To the

27   extent any such allegation is contained in Paragraph 60, the State denies those allegations.
28          61.      Paragraph 61 does not contain any factual allegation requiring a response. To the


                                                   5
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 7 of 10



 1   extent any such allegation is contained in Paragraph 61, the State denies those allegations.

 2             62.     The State denies the allegations in Paragraph 62.

 3             63.     The State denies the allegations in Paragraph 63.

 4                                                  COUNT II
 5             64.     The State realleges and incorporates by reference all prior and following

 6   responses to Plaintiffs’ allegations as though fully set forth herein.

 7             65.     Paragraph 65 does not contain any factual allegation requiring a response. To the

 8   extent any such allegation is contained in Paragraph 65, the State denies those allegations.

 9             66.     Paragraph 66 does not contain any factual allegation requiring a response. To the

10   extent any such allegation is contained in Paragraph 66, the State denies those allegations.

11             67.     The State denies the allegations in Paragraph 67.

12             68.     The State denies the allegations in Paragraph 68.

13             69.     The State denies the allegations in Paragraph 69.

14                                            GENERAL DENIAL
15             70.     The State denies each and every allegation not expressly admitted herein.

16                                       AFFIRMATIVE DEFENSES
17             71.     The Complaint fails, in whole or in part, to state a claim upon which relief can be

18   granted.
19             72.     Plaintiffs lack standing to bring some or all of the claims asserted in this suit.

20             73.     Plaintiffs’ claims are barred under the political question or justiciability doctrine.

21             74.     Plaintiffs are not qualified electors as required by state law and therefore cannot

22   bring some or all of the claims asserted in this action.

23             75.     Plaintiffs are estopped from bringing some or all of the claims asserted in this

24   action.

25             76.     Plaintiffs are equitably estopped from bringing some or all of the claims asserted

26   in this action.

27             77.     Plaintiffs’ claims are barred under the applicable statute of limitations.
28             78.     Plaintiffs’ claims are barred in whole or part by the doctrine of laches.


                                                      6
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 8 of 10



 1           79.    Plaintiffs’ unclean hands preclude the relief they seek herein.

 2           80.    Plaintiffs have waived their right to bring some or all of the claims asserted in

 3   this action.

 4           81.    Plaintiffs’ claims are barred in whole or in part by the doctrine of res judicata.

 5           82.    Plaintiffs’ claims are barred in whole or in part by the doctrine of illegality.

 6           83.    The Complaint fails, in whole or in part, because Plaintiffs have failed to take

 7   reasonable steps to avoid harm.

 8           84.    Plaintiffs’ claims for equitable relief are barred to the extent they seek an

 9   affirmative or mandatory injunction.

10           85.    Defendants appropriately, completely and fully performed and discharged any

11   and all obligations and legal duties arising out of the matters alleged in the Complaint.

12           86.    Plaintiffs have not sustained any injury or damage as a result of any actions taken

13   by Defendants, and thus are barred from asserting any claim against them.

14           87.    Additional facts may be revealed by discovery that support affirmative defenses

15   presently available to but unknown by the State. Accordingly, the State hereby reserves the

16   right to amend this Answer at a later time to assert any matters constituting an avoidance or

17   affirmative defense, including those set forth in Fed. R. Civ. P. 8(c) and 12(b).

18           WHEREFORE, having fully answered the Complaint, the State prays for relief as

19   follows:

20           A.     That the claims in the Complaint be fully dismissed with prejudice;

21
             B.     That the Court otherwise enter judgment against Plaintiffs with prejudice;
22

23           C.     That Plaintiffs take nothing;

24
             D.     That the State be awarded its fees and costs; and
25

26           E.     For such other and further relief as the Court deems just and proper.

27
28


                                                    7
      Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 9 of 10



 1   Respectfully submitted this 10th day of July, 2020.

 2

 3                                               MARK BRNOVICH
                                                 ATTORNEY GENERAL
 4

 5                                               By: Michael S Catlett
                                                 Joseph A. Kanefield (No. 15838)
 6                                                 Chief Deputy & Chief of Staff
                                                 Brunn (“Beau”) W. Roysden III (No. 28698)
 7                                                 Division Chief
                                                 Drew C. Ensign (No. 25463)
 8                                               Michael S. Catlett (No. 25238)
                                                  Deputy Solicitor General
 9                                               Jennifer J. Wright (No. 27145)
                                                 Robert J. Makar (No. 33579)
10                                                 Assistant Attorneys General
11                                               2005 N. Central Avenue
                                                 Phoenix, Arizona 85004
12                                               Telephone: (602) 542-5200
                                                 Drew.Ensign@azag.gov
13

14                                               Attorneys for State of Arizona
15

16

17

18
19

20

21

22

23

24

25

26

27
28


                                                 8
     Case 2:20-cv-01143-DLR Document 72 Filed 07/10/20 Page 10 of 10



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on this July 10, 2020, I caused the foregoing document to be
 3   electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing and
 4   transmittal of a Notice of Electronic Filing to all counsel of record at the email addresses
 5   designated in the Court’s CM/ECF system:
 6

 7

 8   Michael S. Catlett
 9   Michael S. Catlett

10   Attorneys for State of Arizona
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28


                                                  9
